Citation Nr: 0804835	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  06-38 982	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania

THE ISSUE


Whether the reduction of the rating for sinusitis/allergic 
rhinitis, from 30 percent to zero percent, effective February 
1 to December 5, 2006, was proper. 


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel


INTRODUCTION

The veteran served on active duty from January April 1978 to 
June 1981, and from February 1984 to September 1999.

This appeal arises from a November 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Honolulu, Hawaii, which reduced the evaluation of the 
veteran's service-connected sinusitis/allergic rhinitis from 
30 to zero percent disabling, effective February 1, 2006.  In 
a January 2007 rating decision, the RO in Pittsburgh, 
Pennsylvania, assigned a 30 percent disability rating, 
effective December 6, 2006.


FINDING OF FACT

There has been no showing of sustained improvement of the 
veteran's sinusitis/allergic rhinitis under the ordinary 
conditions of life; rather, the evidence discloses a 
temporary reduction in symptoms followed by evidence 
indicating a worsening of the disability.


CONCLUSION OF LAW

As the reduction of a 30 percent rating for the veteran's 
sinusitis/allergic rhinitis was not proper, the criteria for 
restoration of the 30 percent evaluation, effective February 
1 to December 5, 2006, have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 3.344 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision, the Board restores the 30 percent rating 
for the veteran's sinusitis/allergic rhinitis, effective the 
date of the reduction, which represents a complete grant of 
the benefit sought on appeal.  Thus, no discussion of VA's 
duties to notify and assist is required.

The veteran challenges the reduction of the evaluation of his 
sinusitis/allergic rhinitis on the basis that the disability 
remains chronically disabling, and in support, he points to 
the medical opinion offered by his treating physician.

In certain rating reduction cases, VA benefits recipients are 
to be afforded greater protections, set forth in 38 C.F.R. § 
3.344.  That section provides that rating agencies will 
handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension.  
However, the provisions of 38 C.F.R. § 3.344(c) specify that 
these considerations are required for ratings which have 
continued for long periods at the same level (five years or 
more), and that they do not apply to disabilities which have 
not become stabilized and are likely to improve.  38 C.F.R. 
§ 3.344(a) provides that ratings on account of diseases 
subject to temporary or episodic improvement will not be 
reduced on any one examination, except in those instances 
where all the evidence of record clearly warrants the 
conclusion that sustained improvement has been demonstrated.  
As the 30 percent rating for sinusitis/allergic rhinitis had 
been in effect since October 1, 1999, a period of more than 
five years, the provisions of 38 C.F.R. § 3.344 are 
applicable in this instance.  

Service connection for sinusitis/allergic rhinitis was 
granted effective October 1, 1999, and a 30 percent rating 
was assigned.  In a November 2005 rating decision, the 
evaluation for sinusitis/allergic rhinitis was reduced to 
zero percent, effective February 1, 2006.  The RO, in a 
January 2007 rating decision, granted an increased rating to 
30 percent, effective December 6, 2006.  

VA medical records, dated in March 2002, show that the 
veteran's left sinus cavities were clear and open, but that 
his right sinus cavities evidenced edema and some polypoid 
changes.  In June 2002, a physical examination was negative 
for polyps; however, the veteran was positive for polyps in 
October 2003.  In December 2003, a physician reported that 
there was no recurrence of polyps.  

A VA examination was conducted in November 2004.  At that 
time, the examiner did not find any nasal obstruction, 
purulent discharge, or tenderness.  He diagnosed the veteran 
as having allergic rhinitis arising primarily from the nasal 
sinuses.  Another VA examination was conducted in February 
2006.  At that time, the examiner noted bilateral edema of 
the turbinates, with no polyps visualized in nares.  She 
diagnosed the veteran as having chronic rhinitis, sinusitis, 
and nasal polyposis; and, she opined that these chronic 
conditions would continue to be treated daily with 
medications and surgery, if the nasal polyps recurred. 

VA medical records, dated in December 2006, reflect that the 
veteran had nasal polyps in the right superior meatus and 
polyps obstructing his ethmoids sinuses.  The treating 
physician noted the veteran's history of nasal dyspnea, 
chronic sinusitis, and nasal polyposis.  He opined that the 
veteran would "probably eventually need another sinus 
surgery in the next one to two years."  

As previously indicated, to warrant a reduction in rating, 
the evidence must show maintained improvement under the 
ordinary conditions of life.  In this case, that is not 
shown.  The symptoms upon which the RO apparently based the 
zero percent evaluation in effect from February 1 to December 
5, 2006, included the absence of polyps in December 2003 and 
November 2004.  As set out above, the veteran's nasal polyps 
are a condition that still exists.  Thus, the overall 
description of the veteran's complaints and findings do not 
appear to have meaningfully changed during this time.  
Accordingly, a basis upon which to reduce his disability 
evaluation has not been presented, and restoration of the 
veteran's 30 percent disability evaluation, effective 
February 1, 2006, is granted. 


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a 30 percent rating for sinusitis/allergic 
rhinitis is restored, effective February 1, 2006.


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


